Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Edwin Antonio Osorio-Lopez, Appellant                Appeal from the 115th District Court of
                                                     Upshur County, Texas (Tr. Ct. No. 17927).
No. 06-18-00198-CR        v.                         Memorandum Opinion delivered by Justice
                                                     Burgess, Chief Justice Morriss and Justice
The State of Texas, Appellee                         Stevens participating.


       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the trial court’s competency determination. We abate
and remand to the trial court for a new retrospective competency hearing. The trial court is
instructed to appoint counsel who will not be a potential witness at the competency hearing to
represent Osorio-Lopez at that hearing.
       We note that the appellant, Edwin Antonio Osorio-Lopez, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED APRIL 23, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk